DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been rejected in this Non-Final Office Action.
Specification Objections
The disclosure is objected to because of the following informalities: The title contains a typographical error; “METHOD AND SYSTEM FOR DETERMINING VALIDITY OF A USER ACCOUNT AND ASSESSING THE QUALITY OF RELATE ACCOUNTS.” 
The title should be corrected to: “METHOD AND SYSTEM FOR DETERMINING VALIDITY OF A USER ACCOUNT AND ASSESSING THE QUALITY OF RELATED ACCOUNTS.”  Appropriate correction is requested.

Claim Objections
The following claims are objected to because of the following informalities:
Regarding claim 1, for the selecting, processing, calculating and publicizing steps “by at least one processor” for consistency purposes correction is requested to recite “by the at least one processor.”
Regarding Claim 1 reciting “publicizing the score to identify the profile account trustworthy following” appears to contain a grammatical issue between the terms “profile account” and “trustworthy following”.  Appropriate correction is requested.
Regarding Claims 1, 8 and 15 reciting “calculating/calculate a score based on the number of relevant accounts of the set of engaged accounts…” should be clarified to recite “calculating/calculate a score based on the number of relevant accounts of the subset of engaged accounts…”
Regarding Claim 2, a typographical error exists: “by a least one processor” and correction is requested to recite “by the at least one processor.”
Regarding Claims 6 & 7 reciting “by one or more processors” should be corrected for consistency purposes of its respective independent claim 1 which refers to “by the at least one processor.”  
Regarding Claims 8 and 15, a typographical error exists: “for of determining…” and correction is requested to recite “for determining…”

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the following indefinite language containing improper antecedent basis, as underlined below:
A computer-implemented method of determining the relevance of an audience…
processing…wherein a determination is made related to the relevance of each of the engaged accounts…
calculating…a score based on the number of relevant accounts of the set of engaged accounts, and 
[claim 1] publicizing… the score to identify the profile account trustworthy following…
There is insufficient antecedent basis for the limitations identified above.  Necessary correction is required.  Dependent claims 2-7, 9-14 and 16-20 are also rejected under the same reasoning and rationale for being dependent on independent claims 1, 8 and 15, respectively.
Furthermore, for claim 1, regarding the limitation of publicizing…the score to identify the profile account, it is unclear what constitutes the profile account and whether it is referring to the publisher account or one of the engaged accounts or the subset of the engaged accounts or a completely different profile account.  The specification merely repeats the same claim language mentioning the publicizing step only once (see par. [0009] “publicizing, by at least one processor, the score to identify the profile account trustworthy following within the networking service).  Further consideration of the specification lacks any mention of the claimed “profile account” however does mention a similar term as “account profile” which can be considered any social media account, either the publisher account or the engaged account associated with the publisher account (see par. [0039] “The detection program 112 selects an account profile 122 and analyzes the account profile(s) 122 linked or associated with this selected account profile 122 to determine the quantity of relevant account profiles or irrelevant account profiles which are associated with the selected account profile 122.”  Appropriate correction is required.
Regarding Claims 3, 10 and 17, there is improper antecedent basis for the account information of the engaged accounts.  Appropriate correction is required.
Regarding claims 4, 11 and 18 reciting the content generated by the engaged accounts contains improper antecedent basis, since the content in the independent claims actually refers to the content generated by the publisher account in claims (1, 8 and 15), thus it creates ambiguity in the dependent claims in terms of whether the engaged account or the publisher account has generated the content.  
Regarding Claims 5, 6, 12, 13, 19 & 20, there is improper antecedent basis for the age.  Appropriate correction is required.
Regarding Claims 7 & 14, there is improper antecedent basis for the categories.  Appropriate correction is requested.
Regarding Claim 15, there is improper antecedent basis for the computer program product.  Examiner notes that this claim pertains to a computer system not a computer program product.  Appropriate correction is required.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
Examiner Note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the 

Regarding Step 1, 
Claims 1-7 are directed toward a process (computer-implemented method).  Claims 8-14 are directed toward an article of manufacture (computer product comprising computer-readable storage media) which according to the specification in [0079] explicitly excludes transitory signals per se.   Claims 15-20 are directed toward an apparatus (computer system).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 8 and 15 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
 Regarding independent claims 1, 8 and 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method [claim 1] computer product [claim 8] and computer system [claim 15] of determining the relevance of an audience comprising: 
analyzing, by at least one processor, a publisher account information and content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service, and an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts; 
selecting, by at least one processor, a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through various activities within the networking service that are associated with the publisher account's generated content; 
processing, by at least one processor, each of the engaged accounts of the subset of accounts based on the engaged account's activity related to the content generated by the publisher account, wherein a determination is made related to the relevance of each of the engaged accounts of the subset of engaged accounts; 
calculating, by at least one processor, a score based on the number of relevant accounts of the set of engaged accounts and the features of the networking service; and 
publicizing, by at least one processor, the score to identify the profile account trustworthy following within the networking service.
The Applicant’s Specification emphasizes that social media advertising presents a challenge for determining relevant users since “it is difficult for advertisers to determine the true reach of their advertisements. Besides targeting only real users, an advertising manager may wish to further narrow down the selection of relevant user accounts. For example, an advertising manager may be interested in user accounts of a specific gender or/and user age. Since many active audiences are populated with fake accounts and sometimes even entirely consist of fake accounts following a fake user” ([0007]) and the Specification further emphasizes the business need to “determine the true reach of an audience (e.g. an audience of a particular influencer)…provides that advertisers with information that depicts an accurate representation of the real audience sizes.” ([0008]).
As the underlined claim limitations above demonstrate, independent claims 1, 8 and 15 are directed to the abstract idea of managing a social group of users to identify a group and subset of engaged users based on the engaged users’ activity related to the content provided by a publisher/influencer, which is considered certain methods of organizing human activity because the underlined claim limitations pertain to (i) commercial/legal interactions; and/or (ii) managing personal behavior/relationships or interactions between people, under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).
Applicant’s claimed invention pertains to commercial/legal interactions because the limitations recite targeted content to an audience of users/followers of a publisher/influencer to increase marketing and advertising opportunities, as emphasized in the specification “Besides targeting only real users, an advertising manager may wish to further narrow down the selection of relevant user accounts. For example, an advertising manager may be interested in user accounts of a specific gender or/and user age. Since many active audiences are populated with fake accounts and sometimes even entirely consist of fake accounts following a fake user…determine the true reach of an audience (e.g. an audience of a particular influencer)…provides that advertisers with information that depicts an accurate representation of the real audience sizes.” ([0007-0008]), thus the publisher providing content and its relevant audience engaged with the content pertain to “advertising, marketing or sales activities or behaviors and business relations” expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).  
Furthermore, the claim limitations are also directed towards managing personal behavior/relationships or interactions between people because the limitations recite managing and analyzing social activities and social content of publisher/influencers and their audience/followers by identifying a group of their audience/followers, and following rules to select a subset of engaged audience/followers based on their activities, and socially announcing/publicizing a calculated score to identify the trustworthiness,  which pertains to “social activities, teaching, and following rules or instructions” expressly categorized under managing personal behavior/relationships or interactions between people.  See MPEP §2106.04(a)(2)(II). 
Alternatively, the claimed limitations of analyzing a publisher’s information and content and audience who are engaged, selecting a subset of engaged audience, processing each user in the subset based on engagement activity to determine the relevance of each user in the subset, and calculating a score based on the relevant users is considered an abstract set of mental processes because the claimed process pertains to, “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP §2106.04(a)(2)(III).  It is also well settled that analyzing information by steps people go through in their minds, or calculations by pen and paper, without more, are essentially mental processes within the abstract idea category. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).  Furthermore, the Courts have held that the concept of grouping similar items together that share common characteristics or attributes does not render an otherwise abstract idea less abstract. See Versata Development Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1312, 1330-36 (holding ineligible claims directed to product price determination involving determining hierarchy of organizational and product groupings).  Similarly, in this case, analyzing a group of engaged users and selecting a subset to determine the relevance of each user in the subset of engaged users based on an activity related to the content of the publisher user, does not render the abstract idea any less abstract.  
Dependent claims 2-7, 9-14 and 16-20 further reiterate the same abstract ideas with further embellishments, such as analyzing a growth rate of the audience over a predetermined time, processing of each of the engaged accounts is associated with the account information of each of the engaged accounts, assessing the content generated by the engaged accounts of the subset of accounts, selecting of the subset of engaged accounts is based on the age of the engaged accounts, the content generated by the publisher account is selected based on the age of the content and categorizing the processed engaged accounts as relevant and irrelevant engaged accounts, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 and 15. 

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the abstract idea into a practical application.  Independent claims 1, 8 and 15 include the following additional elements which do not amount to a practical application:
A computer-implemented method [claim 1] computer product [claim 8] and computer system [claim 15] of determining the relevance of an audience comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media;
analyzing, by at least one processor, a publisher account information and content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service, and an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts; 
selecting, by at least one processor, a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through various activities within the networking service that are associated with the publisher account's generated content; 
processing, by at least one processor, each of the engaged accounts of the subset of accounts based on the engaged account's activity related to the content generated by the publisher account, wherein a determination is made related to the relevance of each of the engaged accounts of the subset of engaged accounts; 
calculating, by at least one processor, a score based on the number of relevant accounts of the set of engaged accounts and the features of the networking service; and 
publicizing, by at least one processor, the score to identify the profile account trustworthy following within the networking service.
The underlined limitations recited above in independent claims 1, 8 and 15 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a computer system, a networking service, one processor, and one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to gathering, analyzing and outputting user information for managing a social group of users to identify a group and subset of engaged users based on the engaged users’ activity related to the content provided by a publisher using the claimed additional computer elements a tool to perform the recited abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h).  Nothing in the Specification describes the specific operations recited in claims 1, 8 and 15 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).  Simply put, the claimed invention is merely directed to utilizing the additional elements as a tool for solving a business problem of determining the “true reach of an audience (e.g., an audience of a particular influencer)…and provide advertisers with information that depicts an accurate representation of the real audience sizes” (Spec; ¶0008).  Nowhere in the Specification does the Applicant emphasize any significant hardware and/or software elements which provide an actual improvement in computer functionality, or to an improvement of a specific technology or technical field, other than using a computer system and processor as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).
In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display of information, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention uses user information related to a publisher content for collection, analysis and display on a computer.  
When considered in combination, the claims do not amount to any improvements of the functioning of a computer, or to any specific technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. MPEP §2106.05(a & e).
Dependent claims 2-7, 9-14 and 16-20 merely incorporate the same additional elements recited above, along with further embellishments of the abstract idea, but these features only serve to further limit the abstract idea of independent claims 1, 8 and 15,  using the computer as a tool to apply instructions of the abstract idea which do nothing more than generally link the use of the judicial exception to a particular technological environment, thus the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.  
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 do not amount to significantly more than the abstract idea.  Independent claims 1, 8 and 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A computer-implemented method [claim 1] computer product [claim 8] and computer system [claim 15] of determining the relevance of an audience comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media;
analyzing, by at least one processor, a publisher account information and content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service, and an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts; 
selecting, by at least one processor, a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through various activities within the networking service that are associated with the publisher account's generated content; 
processing, by at least one processor, each of the engaged accounts of the subset of accounts based on the engaged account's activity related to the content generated by the publisher account, wherein a determination is made related to the relevance of each of the engaged accounts of the subset of engaged accounts; 
calculating, by at least one processor, a score based on the number of relevant accounts of the set of engaged accounts and the features of the networking service; and 
publicizing, by at least one processor, the score to identify the profile account trustworthy following within the networking service.
The underlined limitations recited above in independent claims 1, 8 and 15 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a computer system, a networking service, one processor, and one or more computer readable storage media and program instructions stored on the one or more computer readable storage media.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, these additional elements of a computer system, a networking service, one processor, and one or more computer readable storage media and program instructions stored on the one or more computer readable storage media are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). 
Dependent claims 2-7, 9-14 and 16-20 merely recite further additional embellishments of the abstract idea but these features only serve to further narrow the abstract idea of independent claims 1, 8 and 15, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the features in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over AGGARWAL (U.S. 2017/0277691) in view of KOMOK (Non-Patent literature; Komok, Anna “What is Audience Quality Score on HypeAuditor”, Hype Journal website, published online July 5, 2018; https://hypeauditor.com/blog/what-is-audience-quality-score-on-hypeauditor/)
Regarding Claims 1, 8 and 15
	Aggarwal discloses:
A computer-implemented [claim 1] method, [claim 8] computer program product, one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, and [claim 15] computer system, one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors (Fig. 11; Computer system and [0143-1044] hardware and instructions executed by a processor 1102, [0006] “A method, a storage medium, a system and a computer program product”, Examiner notes that [0143-0144] “processor 1102” applies to all claim limitations that are executed by at least one processor below) of determining the relevance of an audience ([0004] “social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes…quantified social influence may also be used e.g., for identifying disengaged users” and [0047] “targeting criteria may include implicit or inferred user interests or connections”) comprising: 
analyzing, by at least one processor, a publisher account information and content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service ([0053] “Social-networking system 160 may monitor user’s actions on the online social network…any suitable type of user actions may be tracked or monitored. Typical user actions include…creating or posting content, [0035] “a user node 202 may have a corresponding user-profile page in which the corresponding user may add content”, [0004] “social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes on one or more social networking systems”, see also [0053] and [0064] e.g., analysis of a user’s published content), and an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts ([0063] “social influence factors calculated for a user may include fan popularity (FP)…The fan popularity factor (FP) may be a measure of the size of the user's audience… based on a total number of fans or followers the user has…determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user”, wherein Examiner considers a set of engaged accounts as the “number of fans or followers the user has”);
selecting, by at least one processor, a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through various activities within the networking service that are associated with the publisher account's generated content ([0035] “profile pages may be viewable by a selected subset of other users”, [0133] “The social-networking system may suggest to the user that he or she target a specific audience, e.g., teenagers or users who like musicians pages…and a number of users who view the user's advertisement”, [0095] “a subset of the total number of users, e.g., in a particular age range”,  [0086] “identifying one or more of the social influence factors that are associated with a subset of the user's audience”, [0099] “comments or replies by other users on or to the user's posts”, [0065] determine “the quantity of interactions between the user and the user's audience. Interactions may include any communications from the user to one or more fans, or from a fan to the user. Interactions may include likes, comments, shares, views, video replies, views, audio replies, @mentions, direct communication”, wherein Examiner considers various activities associated with the generated content as “interactions including likes, comments, shares, views”, wherein the subset of engaged accounts is considered as the number of engaged followers that interact with the publisher’s content within the set of the publisher’s followers (set of engaged accounts),  see also [0133]);
processing, by at least one processor, each of the engaged accounts of the subset of accounts based on the engaged account's activity related to the content generated by the publisher account ([0099] processing the “number of posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments”, [0102] “ratings of the quality of the content published by the user… may be based on, for example, input from other users rating the user's published content…relevance of the content to related content items such as related posts, replies, or comments”, [0063] “negative sentiment may be distinguished from positive sentiment. A negative “like” may have a different weight from a positive like when calculating fan popularity. Disagreements with the user's posts by other users may negatively influence the content interaction score”, see also [0133]);
calculating, by at least one processor, a score based on [the number of relevant accounts] of the set of engaged accounts and the features of the networking service ([0004] “social influence score may be calculated by an algorithm based on one or more social influence factors, which may include the number of followers the user has, the quantity of content the user posts, the quantity of content published by other users and directed to the user”, [0046] “identifying and targeting users that are more likely to find its advertisements more relevant or useful” based on “user-profile information in social-networking system 160 to identify those users”,  [0133] “The social-networking system may suggest to the user that he or she target a specific audience, e.g., teenagers or users who like musicians' pages. The social-networking system may provide the total number of users who like musicians' pages to the user and/or use that total number as a goal for the number of users who view one or more of the user's advertisements. The social influence score may be based on an advertisement viewer count factor that is proportional to the number of users who view the user's advertisements. A view count factor of 1.0 may correspond to a goal in which every user who likes musicians' pages views one or more of the user's advertisements”, wherein the claimed features of the networking service is considered as the features of the networking service such as posting, likes, following a user etc., see also [0053] for features of the social network).
Although Aggarwal discloses calculating a score based on the engaged set of user accounts as recited above, the bracketed term [the number of relevant accounts] is broad such that it could be considered as disclosed in Aggarwal as “the number of users who view the user’s advertisements” as relevant accounts since it affects the targeted users’ view of the ad is relevant in affecting the influence score of the publishing account.
Nonetheless, with respect to the definition of relevant accounts in view of the Specification, relevant users/accounts are specifically defined as a real user account, i.e., real people (Specification; [0044] FIG. 4 depicts block diagrams 400 of the type of engaged users 205, relevant and irrelevant users which are interacting with the publisher account 202, [0026] “detection algorithm that takes a first account and separates the ‘users’ associated with the first account into relevant (real people) and irrelevant (bot, fake, or non-human) accounts). Once the separation has occurred the first account is scored” and [0045] “Relevant users 402 are closely associated with real people”, see also [0039]).  
Thus, in view of the Specification’s characterization of relevant accounts pertaining to real people, Aggarwal may not explicitly specify relevant accounts distinguished as real people. Aggarwal does not explicitly specify that a score is based on the relevant accounts of the set of engaged accounts, additionally, Aggarwal does not explicitly specify wherein a determination is made related to the relevance of each of the engaged accounts of the subset of engaged accounts, and publicizing the score to identify the profile account trustworthy following.
Nonetheless, Komok discloses: 
calculating a score based on the number of relevant accounts of the set of engaged accounts (Pg.s 2-3 “Audience Quality Score (AQS)…consists of three components: Engagement Rate – a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who are engaged, determined by AI…Follower’s Reachability – a percentage of followers who will actually see the influencer’s post”, wherein the number of relevant accounts of the set of engaged accounts is interpreted as “Authentic engagement – a percentage of real people amongst those who are engaged”), wherein a determination is made related to the relevance of each of the engaged accounts of the subset of engaged accounts (Pg.2 “Engagement Rate – a percentage of followers that are engaged with the influencer’s content…Authentic Engagement – a percentage of real people amongst those who are engaged, determined by AI”, wherein the set of engaged accounts is considered “Engagement Rate – a percentage of followers that are engaged” and the subset of the engaged accounts is considered as “Authentic engagement – a percentage of real people amongst those who are engaged”), and publicizing the score to identify the profile account trustworthy following within the networking service (Pg. 4; “Free Instagram Audit & Fake Follower Check; Check any Instagram account for fake followers and likes.  Analyse the audience quality, engagement authenticity and more” wherein the online freely publicized audit tool displays the “Audience Quality Score “of any account within Instagram as depicted below to identify “audience quality” and “engagement authenticity”). 

    PNG
    media_image1.png
    388
    486
    media_image1.png
    Greyscale


Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Aggarwal’s analysis, to further incorporate a determination to the relevance of each of the engaged accounts of the subset of engaged accounts, and calculating a score based on the number of relevant (real) accounts of the set of engaged accounts, and publicizing the score to identify the profile account trustworthy following, as taught by Komok.  One of ordinary skill in the art would have been motivated to include determining the relevance of the engaged accounts, calculating a score based on the relevant (real) accounts and publicizing the score, “allows advertisers to check influencers” (Komok; pg. 2) in order to detect “fake followers and likes” and provide “audience quality and engagement authenticity.” (Komok; pg. 4).

Regarding Claims 2, 9 and 16,
Modified Aggarwal discloses the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15 as recited above.  
Aggarwal discloses analyzing, by a least one processor, a growth rate [of the audience] over a predetermined time ([0085] “The social influence scores may be re-calculated repeatedly over time and recorded for later analysis. Each recorded score may be associated with a time interval for which the score is calculated… A snapshot may be taken of the past scores to determine whether a user's score is trending up or down” wherein a growth rate of the audience is considered as social influence”, [0112] “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), and content quality (CQ) weighted social influence factors for each day in a 7-day period”, [0092] “Fan popularity data for a specified user over a period of time is received… The fan popularity data includes follower counts for seven successive days” and [0094] “fan popularity factor may be measured in units other than follower counts. For example, the fan popularity factor may instead or in addition be based on the number of times the user gains a new follower (a positive contribution) or loses an existing follower (a negative contribution) in a particular time period”).
Although Aggarwal discloses analyzing user’s a social influence score over time, and fan popularity based on the number of times the user gains a new follower as recited above, it does not expressly specify verbatim a growth rate of the audience.
Komok further discloses analyzing a growth rate of the audience (Pg. 3; “…detailed Auditor report: - Followers and Following graphs – accounts that use mass following will show sudden rises on Following graphs.  Accounts that increase subscriptions number artificially will show sudden rises and hockey-stick growth on Followers graph” wherein growth rate of the audience is considered as “sudden rises” of follower amounts on the “following graphs”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Aggarwal’s analysis of social influence score, to further incorporate analyzing an audience growth rate, as taught by Komok.  One of ordinary skill in the art would have been motivated to include analyzing an audience growth rate, in order to identify exaggerated following rates to "show sudden rises and hockey-stick growth on Followers graph." (Komok; pg. 3).

Regarding Claims 3, 10 and 17,
Modified Aggarwal discloses the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15 as recited above.   
Aggarwal further discloses wherein the processing of each of the engaged accounts is associated with the account information of each of the engaged accounts ([0063] “social influence factors calculated for a user may include fan popularity (FP)… determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user”, wherein processing each engaged account (follower) information is considered determining which and how many followers subscribe to the user (publisher account), see also [0133]).



Regarding Claim 4, 11, 18,
Modified Aggarwal discloses the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15 as recited above.  
 Aggarwal further discloses assessing, by one or more processors, the content generated by the engaged accounts of the subset of accounts ([0102] “ratings may be based on, for example, input from other users rating the user's published content,…relevance of the content to related content items such as related posts, replies, or comments”, [0099] processing the “number of posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments”, alternatively  in view of the 112(b) rejection, Examiner notes that in independent claims 1, 8 and 15, the content is actually generated by the publisher account, not generated by the engaged accounts, nonetheless Aggarwal discloses assessing publisher-generated content as well in [0064] “content publishing factor (CP) may be a measure of the quantity of content the user publishes on social-networking systems, how frequently the user publishes content, the rate at which the user posts content”, [0063] “social influence factors calculated for a user may include fan popularity (FP)… determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user”).

Regarding Claim 5, 12 and 19,
Modified Aggarwal discloses the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15 as recited above.   Aggarwal further discloses wherein the selecting of the subset of engaged accounts is based on the age of the engaged accounts ([0086] “the action performed by application 324 may include identifying one or more of the social influence factors that are associated with a subset of the user's audience, e.g., teenagers or other demographic group”, see also [0133]).

Regarding Claim 7 and 14,
Modified Aggarwal discloses the computer-implemented method of claim 1, and computer program product of claim 8, as recited above. 
Aggarwal also discloses identifying highly-engaged and dis-engaged accounts ([0061] “The quantified social influence may also be used by operators of social-networking systems, e.g., to identify disengaged users to contact and attempt to re-engage, or to identify characteristics or usage patterns that are common among highly-engaged users”).  
However, Aggarwal does not explicitly specify that the processed engaged accounts of the subset are categorized verbatim as relevant and irrelevant engaged accounts.  
Nonetheless, Komok further discloses categorizing, by one or more processors, the processed engaged accounts, wherein the categories are relevant and irrelevant engaged accounts (Pg. 3; Graph depicting authentic engagement below, wherein Examiner considers relevant and non-relevant engaged accounts as “real people” and “suspicious accounts”).

    PNG
    media_image2.png
    231
    742
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Aggarwal, to further incorporate categorizing the subset of engaged accounts as real followers and suspicious accounts, as taught by Komok. One of ordinary skill in the art would have been motivated to include categorizing the engaged accounts, in order to “analyze the audience quality and engagement authenticity” (Komok; pg. 4).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AGGARWAL in view of KOMOK and in further view of Verdugo (U.S. 2018/0173371).
Regarding Claim 6, 13, and 20,
Modified Aggarwal discloses the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15 as recited above. Although Aggarwal teaches determining how frequently the publisher publishes content in [0064], however, it does not explicitly specify that the content generated by the publisher is chosen or displayed based on the age of the content.
Nonetheless, Verdugo which is in the same field of endeavor, specifically discloses wherein the content generated by the publisher account is selected, by one or more processors, based on the age of the content ([0050] “GUI presented to a viewer includes a feed of the posts created by the channel owner. The posts in the feed may be presented in a chronological order” wherein selected based on the age of the content is considered as “presented in a chronological order”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Aggarwal in view of Komok, and further incorporate the published content selected and presented based on chronological order of the posts, as taught by Verdugo.  One of ordinary skill in the art would have been motivated to incorporate selecting and presenting the posts in a chronological order, in order to allow the viewers or followers to see the most recent posts which may be more relevant and provide customization of the published content to “control how the viewers are permitted to interact with content posted by the content creator (Verdugo; [0023]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
US 2019/0012746 discloses a score a social media influencer’s true reach.
U.S. 2019/0394231 discloses a system and method for social network analysis.
U.S. 2019/0068632 discloses malicious social media account identification.
U.S. 2019/0026786 discloses a platform for managing social media content.
U.S. 2019/0065748 discloses troll account detection in social media networks.
U.S. Pat. 9,424,612 discloses systems and methods for managing user reputations in social networking systems.
R. L. H. Yew, S. B. Suhaidi, P. Seewoochurn and V. K. Sevamalai, "Social Network Influencers’ Engagement Rate Algorithm Using Instagram Data," 2018 Fourth International Conference on Advances in Computing, Communication & Automation (ICACCA), 2018, pp. 1-8, doi: 10.1109/ICACCAF.2018.8776755.
Z. Yu and H. Yu, "Untrusted User Detection in Microblogs," 2014 IEEE 13th International Conference on Trust, Security and Privacy in Computing and Communications, 2014, pp. 558-564, doi: 10.1109/TrustCom.2014.71.
E. Alothali, N. Zaki, E. A. Mohamed and H. Alashwal, "Detecting Social Bots on Twitter: A Literature Review," 2018 International Conference on Innovations in Information Technology (IIT), 2018, pp. 175-180, doi: 10.1109/INNOVATIONS.2018.8605995.
S. Zenonos, A. Tsirtsis and N. Tsapatsoulis, "Twitter Influencers or Cheated Buyers?," 2018 IEEE 16th Intl Conf on Dependable, Autonomic and Secure Computing, 16th Intl Conf on Pervasive Intelligence and Computing, 4th Intl Conf on Big Data Intelligence and Computing and Cyber Science and Technology Congress (DASC/PiCom/DataCom/CyberSciTech), 2018, pp. 236-242, doi: 10.1109/DASC/PiCom/DataCom/CyberSciTec.2018.00049.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629